     Case: 1:17-cv-02445 Document #: 37 Filed: 10/24/18 Page 1 of 1 PageID #:160

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Ahmed Motiwala
                                           Plaintiff,
v.                                                       Case No.: 1:17−cv−02445
                                                         Honorable Harry D. Leinenweber
Mark D. Guidubaldi & Associates, LLC
                                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 24, 2018:


       MINUTE entry before the Honorable Harry D. Leinenweber: A STIPULATION of
Dismissal having been filed, this case is hereby closed. Civil case terminated. Mailed
notice(maf)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
